--------------------------------------------------------------------------------

LOAN AGREEMENT

This Loan Agreement is made as of March 11, 2009 (the “Loan Agreement”)

Between:

FORCE ENERGY CORP. a company with a business office at 708, 11th Ave SW, Suite
219, Calgary, Alberta T2R 0E4

(the “Lender”)

And:

G2 PETROLEUM, LLC, a company with a business office at 4100 W. Eldorado Pkwy,
Suite #100-261, McKinney, TX. 75070

(the “Borrower”)

WHEREAS:

A.

The Lender advanced funds of US$175,000 (the “Principal”) to the Borrower on
December 17, 2008 (the “Advance Date”);

    B.

Pursuant to the terms of a letter agreement between the parties dated March 11,
2008 (the “Letter Agreement”) under the terms of which the Lender was to receive
a working interest in the Borrower’s Diamond Springs Prospect (the “Prospect”),
the Lender made a payment of US$50,000 towards the exercise of the option (the
“Option”) to acquire the Prospect (the “Option Exercise Payment”);

    C.

The Lender did not perform all required conditions to exercise the Option under
the Letter Agreement and the Option expired on December 15, 2008; and

    D.

The parties wish to enter into this Loan Agreement to set out the terms and
conditions of the Loan as more particularly set out in herein.

Terms of Agreement:

Now therefore witnesseth that in consideration of the premises and of the mutual
covenants and agreements set forth herein, the parties hereto covenant and agree
as follows:

1.

Definitions and Interpretation

      1.1

Definitions. In this Loan Agreement the following words and phrases shall have
the following meanings:

      (a)

“Advance Date” has the meaning ascribed thereto in Recital A.

      (b)

“Event of Default” means any of the events of default described in Section 5.

      (c)

“Interest” has the meaning ascribed thereto in Section 2.2.


--------------------------------------------------------------------------------

- 2 -

  (d)

“Interest Rate” means the rate of 10% per annum calculated and compounded
annually.

        (e)

“Letter Agreement” has the meaning ascribed thereto in Recital A.

        (f)

“Loan” means the Principal and Interest owing by the Borrower to the Lender in
accordance with this Loan Agreement.

        (g)

“Option” has the meaning ascribed thereto in Recital B.

        (h)

“Option Exercise Payment” has the meaning ascribed thereto in Recital B.

        (i)

“Principal” has the meaning ascribed thereto in Recital A.


1.2

Captions and Section Numbers. The headings and section references in this Loan
Agreement are for convenience of reference only and do not form a part of this
Loan Agreement and are not intended to interpret, define or limit the scope,
extent or intent of this Loan Agreement or any provision thereof.

    1.3

Extended Meanings. The words “hereof”, “herein”, “hereunder” and similar
expressions used in any clause, paragraph or section of this Loan Agreement
shall relate to the whole of this Loan Agreement and not to that clause,
paragraph or section only, unless otherwise expressly provided.

    1.4

Number and Gender. Whenever the singular or masculine or neuter is used in this
Loan Agreement, the same shall be construed to mean the plural or feminine or
body corporate where the context of this Loan Agreement or the parties hereto so
require.

    1.5

Section References and Schedules. Any reference to a particular “article”,
“section”, “subsection” or other subdivision is to the particular article,
section or other subdivision of this Loan Agreement and any reference to a
schedule by letter shall mean the appropriate schedule attached to this Loan
Agreement and by such reference the appropriate schedule is incorporated into
and made part of this Loan Agreement.

    1.6

Governing Law. This Loan Agreement and all matters arising hereunder shall be
governed by, construed and enforced in accordance with the laws of the State of
Nevada and all disputes arising under this Loan Agreement shall be referred to
the Courts of the State of Nevada.

    1.7

Severability of Clauses. In the event that any provision of this Loan Agreement
or any part thereof is invalid, illegal or unenforceable, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

    1.8

Currency. All sums of money to be paid or calculated pursuant to this Loan
Agreement shall be paid or calculated in currency of the United States unless
otherwise expressly stated.

    1.9

Prior Agreements. Except as otherwise specifically provided in this Loan
Agreement, upon the execution of this Loan Agreement by all parties hereto, this
Loan Agreement shall supercede and replace all prior agreements between the
parties.


--------------------------------------------------------------------------------

- 3 -

2.

Loan

    2.1

Amount of Loan. In reliance upon the representations and warranties contained
herein and subject to the terms and conditions of this Loan Agreement, the
Lender agrees to lend to the Borrower the Principal.

    2.2

Interest. The Principal will bear interest (the “Interest”) at the Interest Rate
as of May 31, 2009.

    2.3

Repayment of the Loan. The Loan shall be repayable in full on December 17, 2010.

    2.4

Accelerated Payment on an Event of Default. Notwithstanding anything else to the
contrary herein contained, upon an Event of Default, at the option of the
Lender, and upon notice in writing from the Lender to the Borrower, the Loan
shall become due and payable in full.

    2.5

Option Exercise Payment. In consideration of the Lender entering into this Loan
Agreement and advancing the Principal to the Borrower, the Borrower has agreed
to credit the total amount of the Option Exercise Payment towards the final
purchase price for the acquisition by the Lender of a working interest in the
Prospect.

    2.6

Acquisition of Working Interest in Prospect. The Borrower acknowledges that the
parties hereto are proceeding in good faith to settle and execute a definitive
agreement for the acquisition by the Lender of a working interest in the
Prospect and agrees to credit the amount of the Loan against the final purchase
price of a working interest in the Prospect.

    3.

Representations and Warranties

    3.1

Representations and Warranties of the Borrower. The Borrower represents and
warrants to the Lender as follows, with the intent that the Lender will rely
thereon in entering into this Loan Agreement and in concluding the transactions
contemplated hereby:


  (a)

The Borrower is a company duly incorporated and organized under the laws of its
jurisdiction of incorporation, and has the authority and capacity to enter into
this Loan Agreement and to carry out its terms;

        (b)

The Borrower has the corporate power and authority to own its property, carry on
the business now being conducted by it, execute and deliver this Loan Agreement,
and to perform all of the obligations of the Borrower hereunder;

        (c)

All necessary corporate actions and proceedings have been taken to authorize the
execution and delivery by the Borrower of this Loan Agreement and the
performance by the Borrower of all of its obligations hereunder and, when
delivered to the Lender, will constitute legal, valid and binding obligations of
the Borrower enforceable in accordance with its terms;

        (d)

The entry into of this Loan Agreement and the performance by the Borrower of its
obligations thereunder do not and will not result in the violation of any of the
terms of the constating documents of the Borrower or any agreement to which the
Borrower is a party or by which it or any of its properties or assets are bound;
and


--------------------------------------------------------------------------------

- 4 -

  (e)

There is no action, suit or proceeding at law or in equity or by or before any
governmental agency now pending, or to the knowledge of the Borrower threatened
against or affecting the Borrower or any of its properties or assets which, if
adversely determined, would materially impair the ability of the Borrower to
carry on its business substantially as now conducted or which would materially
adversely affect its financial condition.


3.2

Representations and Warranties of the Lender. The Lender represents and warrants
to the Borrower as follows, with the intent that the Borrower will rely thereon
in entering into this Loan Agreement and in concluding the transactions
contemplated hereby:


  (a)

The Lender is a company duly incorporated and organized under the laws of its
incorporating jurisdiction, and has the power, authority and capacity to enter
into this Loan Agreement and to carry out its terms;

        (b)

The Lender has the corporate power and authority to own its property, carry on
the business now being conducted by it, execute and deliver this Loan Agreement,
and to perform all of the obligations of the Lender hereunder;

        (c)

All necessary corporate actions and proceedings have been taken to authorize the
execution and delivery by the Lender of this Loan Agreement and the performance
by the Lender of all of its obligations hereunder and, when delivered to the
Borrower, will constitute legal, valid and binding obligations of the Lender
enforceable in accordance with its terms; and

        (d)

The entry into of this Loan Agreement and the performance by the Lender of its
obligations thereunder do not and will not result in the violation of any of the
terms of the constating documents of the Lender or any agreement to which the
Lender is a party or by which it or any of its properties or assets are bound.


4.

Covenants

    4.1

Covenants of the Borrower. So long as any portion of the Loan is outstanding,
the Borrower hereby covenants and agrees with the Lender as follows:


  (a)

to pay the Loan in accordance with the provisions of this Loan Agreement;

        (b)

to deliver to the Lender following the end of each fiscal period of the Borrower
through the currency of this Loan Agreement a true and complete copy of the
financial statements of the Borrower required by law to be prepared and
delivered to the Borrower’s shareholders (and at such time as it is required to
be delivered to its shareholders) together with any interim financial statements
of the Borrower that the Lender may reasonably require;

        (c)

the Lender and its authorized servants and agents shall be entitled, whenever
the Lender deems it necessary, acting reasonably, with prior reasonable notice
to enter upon the offices of the Borrower and inspect the books and records
thereof and make extracts therefrom and generally conduct such examination of
such books and records as the Lender deems appropriate;


--------------------------------------------------------------------------------

- 5 -

  (d)

if the Borrower fails to perform any covenant set out in this Loan Agreement,
the Lender may, at its discretion, but need not, perform any such covenant
capable of being performed by it and may, in the Lender’s discretion, but need
not, make any payments or incur expenditures for such purpose, but no such
performance of payment shall be deemed to relieve the Borrower from any default
under this Loan Agreement; if the Lender performs any such covenant or incurs
any such expenditures, all costs incurred by the Lender in connection therewith
shall be added to the Principal and shall bear Interest at the Interest Rate;

        (e)

the Borrower shall not commit any Event of Default; and

        (f)

without the prior written approval of the Lender, such approval not to be
unreasonably withheld, the Borrower shall not:


  (i)

repurchase or retire any capital stock of the Borrower; and

        (ii)

dispose of all or substantially all of its assets out of the ordinary course of
business.


5.

Default

    5.1

Events of Default. For the purposes of this Loan Agreement, the following events
shall constitute events of default:


  (a)

if the Borrower shall make default in any material way in the observance or
performance of something required to be done or some covenant or condition
required to be observed or performed in this Loan Agreement and such default
continues for a period of 30 days following the date upon which written notice
of default is given to the Borrower by the Lender;

        (b)

if any representation or warranty herein given by the Borrower or any director
or officer thereof is untrue in any material respect and continues to be untrue
for a period of 30 days following the date upon which written notice of default
is given to the Borrower by the Lender;

        (c)

if an order is made or a resolution is passed for the winding-up of the
Borrower, or if a petition shall be filed for the winding–up of the Borrower;

        (d)

if the Borrower shall commit any act of bankruptcy or shall become insolvent or
shall make an assignment or proposal under a bankruptcy act or a general
assignment for the benefit of its creditors or a bulk sale of its assets, or if
a bankruptcy petition shall be filed or presented against the Borrower;

        (e)

if a receiver, receiver-manager, trustee, custodian, liquidator or similar agent
is appointed for the Borrower or for any of the Borrower’s property;

        (f)

if any execution, sequestration, extent or any other process of any Court shall
become enforceable against the Borrower or if a distress or analogous process
shall be levied upon the property of the Borrower; and


--------------------------------------------------------------------------------

- 6 -

  (g)

if the Borrower shall cease or threaten to ceased to carry on its business.


6.

General Provisions

    6.1

Notices. All Notices, requests, demands and other communications hereunder shall
be in writing and shall be deemed to have been duly given if delivered by hand
or mailed postage prepaid addressed as follows:

   

To the Borrower:

   

G2 PETROLEUM, LLC

  4100 W. Eldorado Pkwy, Suite #100-261, McKinney, TX. 75070 Attn: President    

To the Lender:

   

FORCE ENERGY CORP.
708, 11th Ave SW, Suite 219
Calgary, AB T2R 0E4
Attn: President

   

or to such other address as may be given in writing by the parties and shall be
deemed to have been received, if delivered by hand, on the date of delivery and
if mailed as aforesaid to the addresses set out above then on the fifth business
day following the posting thereof provided that if there shall be between the
time of mailing and the actual receipt of the notice a mail strike, slowdown or
other labour dispute which might affect the deliver of the notice by the mails,
then the notice shall only be effective if actually delivered.

    6.2

Time of Essence. Time is hereby expressly made of the essence of this Loan
Agreement with respect to the performance by the parties of their respective
obligations under this Loan Agreement.

    6.3

Binding Effect. This Loan Agreement shall enure to the benefit of and be binding
upon the parties hereto and their respective successors and assigns.

    6.4

Entire Agreement. This Loan Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and shall supersede all
previous expectations, understandings, communications, representations and
agreements whether verbal or written between the parties with respect to the
subject matter hereof.

    6.5

Further Assurances. Each of the parties hereto hereby covenants and agrees to
execute such further and other documents and instruments and do such further and
other things as may be necessary or desirable to implement and carry out the
intent of this Loan Agreement.

    6.6

Assignment. None of the parties may assign or transfer their respective rights
under this Loan Agreement, nor may the Borrower transfer any portion of the
Loan.


--------------------------------------------------------------------------------

- 7 -

6.7

Amendments. No amendment to this Loan Agreement shall be valid unless it is
evidenced by a written agreement executed by all of the parties hereto.

In witness whereof the parties hereto have executed this Loan Agreement as of
the day and year first above written.

G2 PETROLEUM, LLC   FORCE ENERGY CORP. By:   By:       /s/ Everett Willard Gray
II   /s/ Rahim Rayani Authorized Signatory   Authorized Signatory


--------------------------------------------------------------------------------